DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/24/2022 has been entered. Claims 1-20 remain pending in the present application. The 35 U.S.C. 101 rejection remains pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claim 1 recites, “identifying, by the one or more processors, a grounding issue associated with the operations of each unit of the equipment causing a buildup of static electricity that is approaching a threshold amount;”, “responsive to the buildup of static electricity reaching the threshold amount, predicting, by the one or more processors, one or more events associated with one or more areas within the industrial location based, at least in part, on the simulating of the operations of each unit of the equipment;” and “determining, by the one or more processors, one or more mitigation procedures for the one or more predicted events.”, which analyzed under Step 2A Prong One, is understood as a user mentally identifying a grounding issue based on a buildup of static electricity reaching a threshold, predicting events associated with areas of within an industrial location, and mentally determining one or mitigation procedures. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. Claim 1 further recites, “obtaining, by one or more processors, one or more digital replica models for each unit of equipment at an industrial location;”, “receiving, by the one or more processors, a set of data from data feeds associated with each unit of the equipment;”, and “simulating, by the one or more processors, operations of each unit of the equipment based on the one or more digital replica models and the set of data from the data feeds;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering. The additional elements of, “one or more processors”, as generically recited amounts to mere instruction to implement the abstract idea on a computer or merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step B, the additional elements amount to merely gathering/simulating data of an industrial control system. As analyzed under Berkheimer, the method of sending/receiving data over a network has been determined to be well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

Independent claims 10 and 15 are substantially similar to claim 1 and are rejected under the same rationale as provided above.

Dependent claims 2-9, 11-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 2-3, 7-9, 11, 14, 16 and 18-19, when analyzed under Step 2A Prong One merely provide limitations that are further directed to the abstract idea which incorporates limitations that can be performed mentally by a person and thus falls within the “Mental Processes” groupings of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claims 2, 4-5, 8-9, 11-12, 14, 16-18, and 20, when analyzed under Step 2A Prong Two, recite additional limitations that add insignificant extra solution activity to the judicial exception, in the form of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step B, the additional elements amount to merely gathering/simulating data of an industrial control system. As analyzed under Berkheimer, the method of sending/receiving data over a network has been determined to be well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

	***Examiner note: claims 6 and 13 have been amended to include the new limitation of: “determining, by the one or more processors, a control for operational workflows associated with the one or more areas within the industrial location to mitigate the one or more predicted events, wherein the control includes an act to halt the operations of each unit of the equipment that may require mitigation or an act to modify a flow of a liquid or a gas.”. 

	If the independent claims are amended to incorporate the control functions associated with the determined mitigation procedures to show the industrial system is controlled based upon the determination, the 101 rejection will be overcome.***

Response to Arguments
Applicant’s arguments, see pages 13-20, filed 5/24/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Applicant's arguments filed 5/24/2022 with respect to the 35 U.S.C. 101 rejection, see pages 9-13, have been fully considered but they are not persuasive. 

The applicant argues that the limitations of “simulating” and “identifying…a grounding issue associated with the operations of each unit of the equipment causing a buildup of static electricity that is approaching a threshold amount”, cannot be performed mentally. With respect to the “simulating” limitation, the office agrees that this limitation cannot be practically performed mentally, however, the limitation itself is not being viewed as an abstract idea but an additional element of data gathering. With respect to the “identifying” a grounding issue based upon a value approaching a threshold amount, the office asserts that a user can visually be provided a sensor/simulated value amount and mentally compare that presented number to an established threshold amount, and can mentally determine whether that present value exceeds the threshold value amount and then mentally determine an issue has occurred based upon the event. 

The office has presented proposed limitations above that will help the applicant overcome the current 101 rejection set forth in the 35 U.S.C. 101 section of this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adjaoute (US PGPUB 20150339586): disclose a system and method for monitoring and predicting failure in industrial equipment and providing an alert for maintenance to address the issue before a failure occurs in the equipment.

Simoni (US PGPUB 20060064179): disclose a system and method for detecting a fault in an area
of an industrial assembly and based on the location of the fault, determining additional industrial equipment that interfaces with the faulted equipment, and shutting those pieces of equipment down to isolate the faulted equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148